03/27/2020



                                                                                    Case Number: DA 20-0056




             IN THE SUPREME COURT OF THE STATE OF MONTANA
                      Supreme Court Cause No. DA 20-0056

 DAGMARA MACH, on behalf of
 herself and all others similarly situated,

                Plaintiff/Appellee,
                                                 GRANT OF EXTENSION
 v.

 MONTANA HEALTH
 COOPERATIVE d/b/a MONTANA
 HEALTH CO-OP, and JOHN DOES 1-
 5,

                Defendant/Appellant.


          Appellant, Defendant, Montana Health Cooperative has requested an

extension of time to file its Opening Brief in this matter. There being no objection

from Appellee, and for good cause appearing therefor,

          IT IS HEREBY ORDERED that Appellant is granted a 60-day extension of

time up to and including June 2, 2020, within which to prepare, file, and serve its

Opening Brief in this matter.




2958374


                                                                         Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 27 2020